DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 02/19/2021 for application number 17/179,668. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-12 are presented for examination.

Priority
This application has claimed the benefit of Japanese Application Number JP2020-037610 filed on 03/05/2020. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reference Cited but not Used
Shi (US 2013/0167208 A1) – describes a system which allows a user to use a smartphone to scan a QR code displayed on a webpage to log into an account. 
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Information Processing Method, System, and Storage Medium for Presenting a User Login Interface.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display controller” and “input information acquirer” in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over DeSoto et al. (US 2013/0219479 A1).

Regarding claim 1, DeSoto teaches an information processing system, comprising: 
a display controller that causes a display device to display a first input field in which predetermined information can be input [Figs. 3, 7, (306, 712), Paras. 36, 56, the processor to display a login screen (i.e. username and password)]; and 
an input information acquirer that acquires the predetermined information input on a user terminal when the user terminal becomes communicable [Figs. 3, 7, (306, 704), Paras. 36, 55, input device to receive user inputting user credentials (username and password)], 
wherein the display controller displays the predetermined information acquired by the input information acquirer in the first input field [Para. 36, device receives the user credentials (i.e. username and password)].

While all limitations are disclosed within the reference DeSoto, several cited paragraphs mention “in some embodiments” but does not explicitly disclose that each mode is definitely part of a single embodiment. However, as each embodiment is not mutually exclusive and would serve to add additional functionality to the device, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the cited modes in a single device for the purpose of providing many functions that facilitate user login system, as taught by DeSoto.

Regarding claim 2, DeSoto teaches all of the limitations of claim 1 as described above. DeSoto further teaches wherein the display controller further causes the display device to display access information for accessing an input page corresponding to the first input field [Figs. 1-3, (202, 308), Paras. 28, 37, system displays a QR code for a user to scan for logging into a system], and wherein the user terminal accesses the input page on the basis of the access information, and the input information acquirer acquires the predetermined information input in the input page displayed on the user terminal [Fig. 2, (214), Para. 32, after scanning the QR code, the system can display a login screen (i.e. username and password fields) for the user to verify their identity].

Regarding claim 3, DeSoto teaches all of the limitations of claim 2 as described above. DeSoto further teaches wherein the display controller displays a second input field for inputting the predetermined information into the input page on the user terminal [Figs. 2-3, (214, 306), Paras. 32, 36, display login screen with two fields (i.e. username and password)].

Regarding claim 4, DeSoto teaches all of the limitations of claim 2 as described above. DeSoto further teaches wherein the access information is a two-dimensional code comprising a URL for a web page corresponding to the input page [Fig. 1, Para. 19, scannable QR code corresponding to a URL of a webpage].

Regarding claim 5, DeSoto teaches all of the limitations of claim 4 as described above. DeSoto further teaches wherein the user terminal accesses the input page by reading the two- dimensional code [Figs. 1-2, Paras. 24, 29, user can scan QR code with user terminal device].

Regarding claim 6, DeSoto teaches all of the limitations of claim 4 as described above. DeSoto further teaches wherein the two-dimensional code further comprises identification information for a display device [Fig. 2, (206), Para. 31, information about the user device as being trusted is passed through the QR code when scanned], and wherein the display controller displays the predetermined information acquired by the input information acquirer in the first input field on a display device specified on the basis of the identification information in the two-dimensional code [Paras. 31-32, the display presents the information (i.e. login screen) upon scanning the QR code].

Regarding claim 8, DeSoto teaches all of the limitations of claim 2 as described above. DeSoto further teaches wherein the display controller causes the display device to display a plurality of access information corresponding to a plurality of first input fields respectively [Fig. 2, (206), Para. 31, information about the user device as being trusted is passed through the QR code when scanned], and wherein the input information acquirer acquires predetermined information corresponding to the access information for each piece of the plurality of access information [Paras. 31-32, the display presents the information (i.e. login screen) upon scanning the QR code].

Regarding claim 10, DeSoto teaches all of the limitations of claim 2 as described above. DeSoto further teaches the information processing system further comprising: a server device that can communicate with each of the display device and the user terminal [Fig. 1, (108, 116), Paras. 22-23, the identity provider and website server act between the user device and display device to present, receive, and transmit information], wherein when the server device is accessed from the user terminal based on the access information, the server device causes the user terminal to display the input page to receive an input of the predetermined information, and displays the received predetermined information in the first input field on the display device [Para. 23, after scanning the QR code the display presents the login screen to verify user identity].

Regarding claim 11, DeSoto teaches all of the limitations of claim 10 as described above. DeSoto further teaches wherein when the predetermined information is acquired by the input information acquirer or when the first input field is not displayed on the display device, the server device disconnects the communication with the user terminal [Fig. 3, (318), Para. 39, after scanning the QR code and verifying the user identity, the system will present the website information (i.e. remove QR code and login screen/information)].

Regarding claim 12, DeSoto teaches an information processing method for executing by one or more processors, the method comprising: 
causing a display device to display a first input field to which predetermined information can be input [Fig. 3, (306), Para. 36, display a login screen (i.e. username and password)]; 
acquiring the predetermined information input on a user terminal when the user terminal becomes communicable [Fig. 3, (306), Para. 36, receive user inputting user credentials (username and password)]; and 
in the display control, displaying the predetermined information, acquired in the input information acquisition, in the first input field [Para. 36, device receives the user credentials (i.e. username and password)].

While all limitations are disclosed within the reference DeSoto, several cited paragraphs mention “in some embodiments” but does not explicitly disclose that each mode is definitely part of a single embodiment. However, as each embodiment is not mutually exclusive and would serve to add additional functionality to the device, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the cited modes in a single device for the purpose of providing many functions that facilitate user login system, as taught by DeSoto.

Regarding claim 13, DeSoto teaches a storage medium that stores an information storage program, the information storage program causing one or more processors to: 
cause a display device to display a first input field to which predetermined information can be input [Fig. 3, (306), Para. 36, display a login screen (i.e. username and password)]; 
acquire the predetermined information input on a user terminal when the user terminal becomes communicable [Fig. 3, (306), Para. 36, receive user inputting user credentials (username and password)]; and 
in the display control, display the predetermined information acquired in the input information acquisition in the first input field [Para. 36, device receives the user credentials (i.e. username and password)].

While all limitations are disclosed within the reference DeSoto, several cited paragraphs mention “in some embodiments” but does not explicitly disclose that each mode is definitely part of a single embodiment. However, as each embodiment is not mutually exclusive and would serve to add additional functionality to the device, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the cited modes in a single device for the purpose of providing many functions that facilitate user login system, as taught by DeSoto.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DeSoto et al. (US 2013/0219479 A1) in view of Newstadt et al. (US 2010/0017889 A1).

Regarding claim 7, DeSoto teaches all of the limitations of claim 2 as described above. But, DeSoto does not explicitly teach wherein the display controller deletes the access information displayed on the display device when the predetermined information is acquired by the input information acquirer.
However, Newstadt teaches wherein the display controller deletes the access information displayed on the display device when the predetermined information is acquired by the input information acquirer [Para. 49, after inputting the username and password information, the display removes the content and replaces the text with asterisks to hide the confidential information].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the login display of DeSoto and incorporate the hidden information of Newstadt to allow the system to receive but hide confidential information from others.
A person having ordinary skill in the art would have been motivated to modify and include the hidden information to allow the user to input information without the worry of others seeing the confidential content, creating an efficient and user friendly system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DeSoto et al. (US 2013/0219479 A1) in view of Leotsarakos (US 2013/0185815 A1).

Regarding claim 9, DeSoto teaches all of the limitations of claim 2 as described above. DeSoto further teaches an access information generator that generates the access information, wherein when the generated access information is used to access the input page [Fig. 2, (214), Para. 32, after scanning the QR code, the system can display a login screen (i.e. username and password fields) for the user to verify their identity]. 
But, DeSoto does not explicitly teach the access information generator prohibits the used access information from being used from the next time and thereafter.
However, Leotsarakos teaches the access information generator prohibits the used access information from being used from the next time and thereafter [Fig. 6A, (620), Para. 64, generate a single-use QR code (i.e. new code each session/login)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the login system of DeSoto and incorporate the single use QR codes of Leotsarakos to allow the system to generate a new QR code with each session for security purposes.
A person having ordinary skill in the art would have been motivated to modify and include the single use QR codes to allow the user to log into a system without the need to worry about other using the same QR code, creating an efficient and secure system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179